In a proceeding pursuant to Insurance Law § 5218 (c) for leave to commence an action against the Motor Vehicle Accident Indemnification Corporation, the appeal is from an order of the Supreme Court, Kings County (Knipel, J.), dated September 10, 2008, which granted the petition.
Ordered that the order is affirmed, with costs.
*678The Motor Vehicle Accident Indemnification Corporation opposed the petition for leave to commence an action against it on the ground that the petitioner failed to report the subject accident to the police within 24 hours of the occurrence. However, the courts have “consistently afforded a very liberal interpretation to the notice requirement, accepting police contacts that fall far short of the operator’s obtaining a written report” (Matter of Country Wide Ins. Co. [Russo], 201 AD2d 368, 370 [1994]; see Canty v Motor Veh. Acc. Indem. Corp., 95 AD2d 509 [1983]; Matter of Dixon v Motor Veh. Acc. Indem. Corp., 56 AD2d 650 [1977]). Under the circumstances of this case, sufficient notice of the accident was timely given to the police. Mastro, J.P., Dillon, Dickerson, Belen and Lott, JJ., concur.